DETAILED ACTION
Acknowledgment is made of applicant's claim for foreign priority based on an application CN201810731353.7 filed on 07/05/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
A translation of foreign priority documents filed on 01/23/2019 has been received.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a direct-writing polyimide additive manufacturing material having a bending strength of 150-250 MPa, a tensile strength of 80-200 MPa, an elongation at break of 5-15%, a bending modulus of 1.5-3 GPa, a thermal deformation temperature of 200-300oC, a glass transition temperature of 200-300oC a maximum thermal-decomposition temperature of 450-600oC, a volume shrinkage of 4-8% and a dielectric constant of 1.5-3.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        04/09/2021